Taiuarerro, J.
dissenting. The article 841 [835] in pursuance of which the preliminary inspection by the surveyor was made, and his report returned to the court to enable it to determine in what manner the judgment on the question of boundary should be finally rendered, does not require that the return, or report of the surveyor shall be signed by witnesses, or to be clothed with any of the formalities required by the articles 833, 834, 835, 836 and 837, which apply only when the ulterior and final survey and establishment of the boundary is made by measurement and the placing of permanent landmarks, which can only be done after the decree has been rendered, and in conformity with it. The exception I think should have been overruled.